— Motion granted only insofar as to grant leave to appeal to the Court of Appeals from an order of this court (101 AD2d 418) entered on June 6, 1984 (appeal No. 19445), on condition that such appeal be perfected with the appeal taken as of right from the order of this court also entered on June 6, 1984 (appeal No. 19446), and this court certifies the following question as to appeal No. 19445: “Was the order of this court, which reversed the order of the Supreme Court, properly made?” Concur — Kupferman, J. P., Sandler, Fein, Milonas and Kassal, JJ.